DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In the claims the term “cooling means” has been interpreted to mean the cold forming dies recited at page 11 lines 24-30 for example.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite for the following reasons:
1) In claims 20 and 33, from which all other claims  depend, the term “a critical forming temperature” renders the claims indefinite in that it is not clear from the claims what exactly would make any temperature “critical”, rendering the scope of the claims indefinite.
2) In claims 20 and 33, the term “critical microstructure change” also renders the scope of the claims indefinite in that it is not clear how much of a microstructure change would be considered “critical” rendering the scope of the claims indefinite.
3)  In claims 21 and 27 the term “said first cooling step” lacks proper antecedent basis in that no such “first” cooling is recited either previously in these claims or claim 20, from which these claims depend.
4) In claim 24, the term “a critical contact pressure range” renders the scope of the claims indefinite in that it is not clear exactly what range of pressures would meet this limitation, making the scope of the claim indefinite.
5) In claim 26 the term “said second step of post forming” lacks antecedent basis in that no such step is previously mentioned in either this claim or claims 25, 24 or 20 from which it depends.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20, 22-24, 28 and 30-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by The Article by Mori et al, “Warm and Hot Stamping of Ultra High Tensile Strength Steel Sheets Using Resistance Heating” (Mori et al). Mori et al teaches a method of forming a part from an ultra high strength steel sheet (see the abstract for example), including heating the sheet to a temperature between 50 C and 600 C (see figure 11 and section 4.1 of the article where hat shaped samples (a part) are formed at 300 C and 600 C for example and where the heating rate is within the claimed range (2 seconds to 600 C or 300 C per second) with no by showing all aspects of claims 20 and 33 since the forming temperatures of Mori et al could be considered “critical”.
With respect to claim 22, Mori teaches heating to both 300 C and 600 C.
With respect to claim 23, Mori uses a resistance heater for heating.
With respect to claim 24, the die pressures of Mori et al would meet the limitation of some unnamed “critical contact pressure range”.
With respect to claim 28 Mori performs the heating and forming in 5 seconds (see section 3.1 of the article for example).
With respect to claims 30-32 Mori teaches that both ultra high strength steel and aluminum (see table 1 for example) may be employed in their process and a part is formed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. As applied to claim 20 above Mori et al shows all aspects of the above claims except the specifically recited cooling rates or contact pressures recited. However since the process of Mori et al operates in substantially the same manner for substantially the same purpose to achieve substantially the same results, and requires some cooling rate and contact pressure, motivation to employ cooling rates and contact pressures as recited in that above claims in the process taught by Mori et al in order to achieve the results achieved by the process of Mori yet al, would have been a modification obvious to one of ordinary skill in the art at the time the invention  was filed.

Allowable Subject Matter
Claims 26, 27 and 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims at least because none of the cited or applied prior art show or fairly suggest the additional forming and cooling steps or conditions required by the above claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EP 3,279,350 A1 is also cited as a further example of prior art fast heat treating processes for aluminum alloys.











Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243.  The examiner can normally be reached on Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk